RESOLUCIÓN
De acuerdo con el Art. 8 de la Ley Núm. 91-1991, según enmendada, se designa al siguiente abogado como Miem-bro de la Comisión de Evaluación Judicial:
Ledo. Ángel González Román
A su vez, el Tribunal expresa su agradecimiento al Ledo. José M. Biaggi Junquera por los seis años que sirvió como Miembro de la Comisión de Evaluación Judicial con dedi-cación y compromiso con la Rama Judicial.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(.Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo